Citation Nr: 1437749	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee strain.

2.  Entitlement to an initial compensable rating for left knee strain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to August 1992, October 1995 to March 2006, and May 2008 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  The transcript of the hearing has been associated with the Virtual VA claims file.  The Veteran testified before the Decision Review Officer in April 2011.  The transcript of the hearing has been associated with the paper claims file.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the claim has been recharacterized to encompass any acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain new VA examinations.  The most recent joints VA examination was in July 2011.  The Veteran indicated at the June 2014 Board hearing that his knee conditions have worsened since the last examination.  At the examination, it was noted that the Veteran does not use any assistive devices.  At the Board hearing, he indicated that he now wears knee pads to manage the pain.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran is claiming service connection for PTSD and ADHD.  He has asserted that his ADHD preexisted service but was aggravated by service.  An adequate VA opinion on that issue has not been provided.  A Norwich Vet Center assessment from December 2009 indicates that the Veteran had ADHD since childhood but "appears to have been aggravated by stressful situations on deployment."  The Veteran experienced combat stressors while deployed to Bosnia from January 1996 to June 1996.  Further, a private physician from Yale University, "Dr. Q." diagnosed the Veteran with ADHD and noted that with prolonged stress, people with ADHD become more disorganized and less able to respond to changing circumstances.  A May 2011 VA examination confirmed the diagnosis of ADHD and potential for aggravation during service, but concluded that the Veteran's condition appears to have improved.  Given the disparity in opinions, a new examination is needed.  

The psychiatric opinions obtained to date are contradictory.  At the most recent, dated in May 2011, the VA examiner did not diagnose PTSD because the Veteran did "not currently meet [the] criteria for posttraumatic stress disorder."  The examiner provided a report of the Veteran's history and noted inconsistencies in the Veteran's explanations of his stressors, but still found that the Veteran experienced stressors.  The basis for determining that he did not meet the criteria is unclear.  That examiner further noted that the Veteran had pre-military stressors that would have predicted difficulty in adult life, but did not appear to suffer from any symptoms of PTSD or other psychiatric disorder before service.  

In contrast, in a thorough report from the Norwich Vet Center dated in December 2009, the Veteran was diagnosed with PTSD.  The private report notes that the Veteran's psychiatric issues "relate to his military experiences."  The VA examination did not address the findings of the Norwich Vet Center report.

Given the different opinions and the need for more clarity from the VA examiner, another psychiatric examination should be conducted.  38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for knee or psychiatric complaints since August 2103.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his left and right knee strain.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted, including range of motion studies in degrees, and any consultations deemed necessary should be accomplished.

The examiner should determine whether the left and right knee disabilities are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an appropriate VA examination to determine to determine the current nature and likely etiology of any diagnosed psychiatric conditions, to include PTSD and ADHD.  The claims file, including a complete copy of this remand, must be made available to the examiner for review.

Based a review of the record, the examiner should address the following:

(a)  Identify any and all of the Veteran's current psychiatric disorders in accordance with DSM-IV.

(b)  For any current psychiatric diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the psychiatric disorder(s) had its onset during, or is otherwise related to, his active military service.

(c)  For any current psychiatric diagnosis that pre-existed the Veteran's active duty service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the psychiatric disorder(s) was aggravated by military service.

In answering these questions, the examiner should discuss the findings of the December 2009 Norwich Vet Center report, the January 2010 Yale University report and the May 2011 VA examination.   

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



